DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 22 July 2022.
Claims 1, 3 – 18, and 20 – 23 are pending. Claims 2 and 19 are cancelled by applicant.  

Claim Objections
Claim 8 is objected because of the following informalities:
Regarding claim 8, the limitation, “the first and second blade parts”, should read, “the first blade part and the second blade part”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. 

Regarding claim 21, the limitation, “the metal member of the cooling fan is injection molded with the resin member”, fails to comply with the written description requirement because the limitation is part of an amendment filed 22 July 2022 and constitutes new matter.  The specification does not explicitly or implicitly state the limitation.  In fact,  [0040] of the specification states, “the cooling fan 7 is formed by integrally molding (insert molding) the resin member with the metal member”, and further states, “the cooling fan 7 is manufactured by (i) forming the metal member 73, e.g., by casting, (ii) placing the metal member in an injection molding die and then (iii) integrally molding the resin member with the metal member (i.e. an insert in the injection molding die)”.  Thus, the specification states that the metal member is formed by casting, not by injection molding, and that the resin member is integrally molded with the metal member, contrary to the limitation.  

Regarding claim 21, the limitation, “the resin member encapsulates … at least one surface of the metal member”, fails to comply with the written description requirement because the limitation is part of an amendment filed 22 July 2022 and constitutes new matter.  The specification does not explicitly or implicitly state the limitation.  The plain meaning of the term, “encapsulate”, is “to enclose in or as if in a capsule”.  However, figs. 4, 10 shows the resin member covers a surface of the metal member but does not enclose or surround the surface of the metal member like a capsule, contrary to the limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 21, the limitation, “the metal member of the cooling fan is injection molded with the resin member”, is indefinite because it is ambiguous how a metal member is injection molded with the resin or plastic member since the temperatures used in metal injection molding can be over 1000°C (e.g., 1,350°C - 1,400°C for stainless steel) and would melt any resin member.  For the purpose of compact prosecution, the examiner interprets the limitation, “the metal member of the cooling fan is injection molded with the resin member”, to mean, “the resin member is injection molded onto the metal member of the cooling fan” in accordance to [0040] of the specification.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Short (US 3,302,047), in view of Schallert et al. (US 2021/0402583), hereinafter Schallert.

Regarding claim 1, Short discloses a power tool (10, fig. 1) comprising: a hammer mechanism (Col. 4, ll. 51 – 55 describes hammer drill 10 in the “hammer-drill” position of the tool capable of delivering 15,000 to 20,000 hammer blows per minute implying hammer drill 10 has a hammer mechanism); a motor (18, fig. 1) that includes a rotary member (18a, fig. 1) having a motor shaft (18a, fig. 1), the motor being is configured such that the rotary member generates a rotational driving force for use in driving a tool accessory (16, fig. 1) (Col. 4, ll. 47 – 51 describes hammer drill 10 in the “drill” position of the tool capable rotating the motor shaft at approximately 22,000 rpms which in turns rotates the output spindle at approximately 1,000 rpms), and a cooling fan (20, fig. 1) operably coupled to the rotary member and configured to be rotated thereby (shown in fig. 2), the cooling fan having a first blade part (21, 22, figs. 3, 4), wherein the cooling fan includes a resin member (21, 22, fig. 1; col. 6, ll. 28 – 31 describes blade portion 21 made from a suitable plastic.  The plain meaning of the term, “resin”, means “any of numerous physically similar polymerized synthetics or chemically modified natural resins including thermoplastic materials such as polyvinyl, polystyrene, and polyethylene and thermosetting materials such as polyesters, epoxies, and silicones that are used with fillers, stabilizers, pigments, and other components to form plastics” – American Heritage dictionary, thus in view of the plain meaning of the term, “resin”, wherein the definition defines resin as a component of plastics, the examiner deems “the suitable plastic” described in Short equivalent to resin) and a metal member (23, 25, figs. 3, 4), the resin member forms at least a portion of the first blade part, and when viewed in a direction parallel to a rotational axis of the cooling fan (as shown in fig. 4), the metal member at least partially overlaps the first blade part in a radial direction of the cooling fan (Fig. 4 shows shoulder 25 of metal member 23, 25 overlapping flat center section 22 of the first blade part 21, 22), and the metal member (23, 25, figs. 3, 4) of the cooling fan (20, fig. 1) is integrally molded with or on the resin member (21, 22, figs. 3, 4) (The plain meaning of the term, “integrally molded”, is “to fit the contours of” – molded and “to form as a unit with another part” – integrally (Merriam Webster dictionary), wherein the limitation, “the metal member of the cooling fan is integrally molded with or on the resin member” is construed to mean the metal member of the cooling fan fits the contours of the resin member to form as a unit with the resin member. Fig. 4 shows the hub portion 23 fits within the contours of the substantially flat center section 21 to form the fan assembly).
Short does not explicitly disclose the motor is a brushless motor with a rotor.
However, Schallert teaches the motor is a brushless motor (8, fig. 1; [0020]) with a rotor (20, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the motor, as disclosed by Short, with the motor is a brushless motor with a rotor, as taught by Schallert, with the motivation to provide a longer lifetime to the motor by eliminating brush and commutator erosion and eliminating of ionizing sparks from the commutator that might cause wear on the motor.


    PNG
    media_image1.png
    526
    768
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (Pfisterer et al. (US 6,866,105 B2)
Annotated fig. 1)]Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pfisterer et al. (US 6,866,105 B2), hereinafter Pfisterer, in view of Yu et al. (US 2006/0280623 A1), hereinafter Yu.

Regarding claim 21, Pfisterer discloses a power tool comprising: a hammer mechanism (13, fig. 1); a brushless motor (2, fig. 1) that includes a rotary member having a rotor (A, annotated fig. 1; Col, 1, l. 66 – col. 2, l. 2; “rotor”) and a motor shaft (B, annotated fig. 1), the brushless motor being is configured such that the rotary member generates a rotational driving force for use in driving a tool accessory (C, annotated fig. 1); and a cooling fan (4, fig. 1) operably coupled to the rotary member and configured to be rotated thereby. 
Pfisterer does not explicitly disclose the cooling fan having a first blade part, wherein the cooling fan includes a resin member and a metal member, the resin member forms at least a portion of the first blade part, when viewed in a direction parallel to a rotational axis of the cooling fan, the metal member at least partially overlaps the first blade part in a radial direction of the cooling fan, and the metal member of the cooling fan is integrally molded with or on the resin member, wherein the resin member is injection molded onto the metal member of the cooling fan such that the resin member contacts at least one surface of the metal member.
However, Yu teaches the cooling fan (20, fig. 3) having a first blade part (22, fig. 3), wherein the cooling fan includes a resin member (22, fig. 3) and a metal member (21, fig. 1), the resin member forms at least a portion of the first blade part (as shown in fig. 3), when viewed in a direction parallel to a rotational axis of the cooling fan, the metal member at least partially overlaps the first blade part in a radial direction of the cooling fan (as shown in fig. 3), and the metal member of the cooling fan is integrally molded with or on the resin member (The plain meaning of the term, “integrally molded”, is “to fit the contours of” – molded and “to form as a unit with another part” – integrally (Merriam Webster dictionary), wherein the limitation, “the metal member of the cooling fan is integrally molded with or on the resin member” is construed to mean the metal member of the cooling fan fits the contours of the resin member to form as a unit with the resin member. Fig. 3 shows the connecting element 21 fits within the contours of the impeller 21 to form the fan assembly), wherein the resin member is injection molded onto the metal member of the cooling fan such that the resin member contacts at least one surface of the metal member ([0025]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the power tool, as disclosed by Pfisterer, with the cooling fan having a first blade part, wherein the cooling fan includes a resin member and a metal member, the resin member forms at least a portion of the first blade part, when viewed in a direction parallel to a rotational axis of the cooling fan, the metal member at least partially overlaps the first blade part in a radial direction of the cooling fan, and the metal member of the cooling fan is integrally molded with or on the resin member, wherein the resin member is injection molded onto the metal member of the cooling fan such that the resin member contacts at least one surface of the metal member, as taught by Yu, with the motivation to prevent the damage to the perpendicularity or the concentricity of the motor shaft caused by forming the cooling fan from a hot melting process or a ultrasonic bonding process. Furthermore, because the metal member has the flange to be embedded with the blade portion of the cooling fan, the position of the cooling fan may be secured without shift during the high-speed rotation ([0016]).


    PNG
    media_image3.png
    261
    237
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (Cowman (US 3,906,266)
Annotated fig. 4)]Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pfisterer et al. (US 6,866,105 B2), hereinafter Pfisterer, in view of Cowman (US 3,906,266).

Regarding claim 22, Pfisterer discloses a power tool comprising: a hammer mechanism (13, fig. 1); a brushless motor (2, fig. 1) that includes a rotary member having a rotor (A, annotated fig. 1; Col, 1, l. 66 – col. 2, l. 2; “rotor”) and a motor shaft (B, annotated fig. 1), the brushless motor being is configured such that the rotary member generates a rotational driving force for use in driving a tool accessory (C, annotated fig. 1); and a cooling fan (4, fig. 1) operably coupled to the rotary member and configured to be rotated thereby.(52, fig. 4) 
Pfisterer does not explicitly disclose the cooling fan having a first blade part, wherein the cooling fan includes a resin member and a metal member, the resin member forms at least a portion of the first blade part, when viewed in a direction parallel to a rotational axis of the cooling fan, the metal member at least partially overlaps the first blade part in a radial direction of the cooling fan, and the metal member of the cooling fan is integrally molded with or on the resin member, wherein the resin member is injection molded onto the metal member of the cooling fan such that the resin member contacts at least one surface of the metal member.
However, Cowman teaches the cooling fan (52, fig. 4) having a first blade part (54, fig. 4), wherein the cooling fan includes a resin member (54, fig. 4) and a metal member (58, fig. 4), the resin member forms at least a portion of the first blade part (as shown in fig. 4), when viewed in a direction parallel to a rotational axis of the cooling fan, the metal member at least partially overlaps the first blade part in a radial direction of the cooling fan (as shown in fig. 4), and the metal member of the cooling fan is integrally molded with or on the resin member (The plain meaning of the term, “integrally molded”, is “to fit the contours of” – molded and “to form as a unit with another part” – integrally (Merriam Webster dictionary), wherein the limitation, “the metal member of the cooling fan is integrally molded with or on the resin member” is construed to mean the metal member of the cooling fan fits the contours of the resin member to form as a unit with the resin member. Fig. 4 shows the annular metal weight 58 fits within the contours of the fan body 54 to form the fan assembly), wherein a plurality of through holes (A, annotated fig. 4) are formed in the metal member, the through holes extend parallel to the rotational axis (B, annotated fig. 4) of the cooling fan (as shown in annotated fig. 4), and the through holes are filled with portions (60, fig. 4) of the resin member such that the through holes and said portions of the resin member serve as anchors that prevent slippage of the resin member relative to the metal member when the cooling fan is rotating about the rotational axis (Col. 4, ll. 38 – 41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the power tool, as disclosed by Pfisterer, with the cooling fan having a first blade part, wherein the cooling fan includes a resin member and a metal member, the resin member forms at least a portion of the first blade part, when viewed in a direction parallel to a rotational axis of the cooling fan, the metal member at least partially overlaps the first blade part in a radial direction of the cooling fan, and the metal member of the cooling fan is integrally molded with or on the resin member, wherein a plurality of through holes are formed in the metal member, the through holes extend parallel to the rotational axis of the cooling fan, and the through holes are filled with portions of the resin member such that the through holes and said portions of the resin member serve as anchors that prevent slippage of the resin member relative to the metal member when the cooling fan is rotating about the rotational axis, as taught by Cowman, with the motivation to incorporate the insulation characteristics of a cooling fan of resin and the inertial properties of a cooling fan of relatively metal member wherein the fan body serves as an insulation barrier between the electric motor and other conductive components of the power device and the metal member increases the inertia of the fan body and permits the fan to act as a flywheel to minimize the objectionable vibrations (Col. 2, ll. 48 – 57).

Allowable Subject Matter
Claims 1, 4 – 18, 20 and 23 are allowed.
Claim 8 is allowable. Claim 8, previously withdrawn from consideration as a result of a restriction requirement, has all the limitations of the allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I and II, as set forth in the Office action mailed on 24 February 2022, is hereby withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 16, upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “the metal member has a mass that is 15% or more of a total combined mass of the rotary member and the resin member of the cooling fan” in claim 1 and the claimed limitation, “the metal weight has a mass that is 15% or more of a total combined mass of the motor shaft, a rotor fixedly connected to the motor shaft 5and the polymer portion of the cooling fan” in claim 16.  The closest prior art that related to the claimed invention is Keuhne and Matsumoto.  Keuhne discloses the metal member or metal weight has a mass that is 60% more than the resin member (or polymer portion) of the cooling fan; however, Keuhne is silent in regards to the mass of the rotary member or the mass of the motor shaft and rotor.  Matsumoto discloses the metal member and resin member (or polymer portion) having a mass four times greater than the rotary components such as the motor shaft and rotor of the motor; however, Matsumoto is silent in regards of the mass of the resin member (or polymer portion).  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Response to Arguments
Applicant’s arguments, filed 22 July 2022 with respect to the rejection of claim 3 under 35 USC §103 have been fully considered and they are not persuasive. 
Applicant argues:
[Argument 1] Applicant respectfully traverses the rejection of original claim 3. Specifically, the examiner took the position that "Short further discloses the metal member (23, 25, figs. 3,4) of the cooling fan (20, fig. 1) is integrally molded with or on the resin member (21, 22, figs 3, 4) (shown in fig. 4)." However, Short describes that the blade portion 21 is pressed against the hub portion 23 (alleged "metal member") by a mechanical fastening means (a lock or retaining washer 33) and is retained thereby (see col. 5, line 49 to col. 6, line 27, FIGS. 5 to 9). Thus, the blade portion 21 is 10 not integrally molded with the hub portion 23 and moreover, a person of ordinary skill in the art would recognize that there are clear structural differences between a blade portion 21 that is connected to a hub portion 23 by a washer 33 and a metal member that is integrally molded with a resin member. 

[Argument 2] As an initial matter, it is noted that the term "integrally molded" should be interpreted as a structural feature, in accordance with the Federal Circuit's recent decision in In re Nordt Dev. Co., 881 F.3d 1371 (Fed. Cir. 2018) (hereinafter, "Nordt"). See also, MPEP 2113(I). In Nordt, the claim recited, inter alia, the feature "(b) an elastically stretchable framework injection molded about the strut and arm components of the hinge mechanism ...". Both the examiner and the Board had interpreted "injection molded" as a product-by-process feature and gave it no patentable weight. The Federal Circuit held that this determination was erroneous and vacated the rejection. Similar to Nordt, the present "specification demonstrates that 'injection molded' connotes an integral structure." Nordt, 881 F.3d at 1375. Here, the examiner is respectfully requested to consider, e.g., paragraphs [0040] and [0042] and FIGS. 4 and 10-11 of the present specification, which describe and show an engagement of the metal member and the resin member that results from the resin member filling spaces (encapsulating) and following the contours of the metal member. The Federal Circuit then further held: "Moreover, as we have explained, 'words of limitation that can connote with equal force a structural characteristic of the product or a process of manufacture are commonly and by default interpreted in their structural sense, unless the patentee has demonstrated otherwise.' 3M Innovative Props. Co. v. Avery Dennison Corp., 350 F.3d 1365, 1371-72 (Fed. Cir. 2003). Indeed, since Garnero, we have in numerous instances held such limitations to convey structure even when they also describe a process of manufacture. See, e.g., ... Vanguard Prods. Corp. v. Parker Hannifin Corp., 234 F.3d 1370, 1372 (Fed. Cir. 2000) (holding that the claim term "integral" describes a structural requirement, not the particular manufacturing process discussed in the specification); ... SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1322 (Fed. Cir. 2006) (Newman, J., dissenting) (listing "a molded plastic" as an example of a process limitation that connotes structure). Here, not only does the specification itself convey a structural meaning to "injection molded," Nordt has repeatedly represented that it does." Nordt, 881 F.3d at 1375-1376. 

Thus, because Short does not disclose a metal member integrally molded with a resin member and no motivation for modifying Short was provided in the Office Action, it is respectfully submitted that a proper prima facie case for obviousness was not made against original claim 3. 

	In response to argument 1 that Short does not disclose the limitation, “the metal member of the cooling fan is integrally molded with or on the resin member”, applicant’s interpretation is inconsistent with the specification.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. In the instant application, the plain meaning of the term, “integrally molded”, is “to fit the contours of” (molded) “to form as a unit with another part” (integrally) – Merriam Webster dictionary, wherein the limitation, “the metal member of the cooling fan is integrally molded with or on the resin member” is construed to mean the metal member of the cooling fan fits the contours of the resin member to form as a unit with the resin member.  Please note this interpretation is consistent with the specification (see figs. 4, 10).  However, applicant argues the term, “integrally molded”, should be equated with the process of injection molding citing [0040] of the specification:
In this first embodiment, the cooling fan 7 is formed by integrally molding (insert molding) the resin member with the metal member. More specifically, the cooling fan 7 is manufactured by (i) forming the metal member 73, e.g., by casting, (ii) placing the metal member in an injection molding die and then (iii) integrally molding the resin member with the metal member (i.e. an insert in the injection molding die).

Under applicant’s interpretation, the limitation, “the metal member of the cooling fan is integrally molded with or on the resin member”, would be construed to mean the metal member of the cooling fan is injection molded with or on the resin member.  Please note this is not consistent with the specification which states that the metal member is formed by casting, not injection molding.  Therefore, applicant’s interpretation is inappropriate in that one having ordinary skill in the art would not interpret the term, “integrally molded”, as the process of injection molding since such a claim interpretation is contrary to the specification and would interpret the term, “integrally molded”, under its plain meaning consistent with the specification.
	In response to argument 2 that the term "integrally molded" should be interpreted as a structural feature, in accordance with the Federal Circuit's recent decision in In re Nordt Dev. Co., 881 F.3d 1371 (Fed. Cir. 2018) (hereinafter, "Nordt"),  the claim limitation in Nordt is directed towards the term, “injection molding”, not the term, “integrally molded”, wherein injection molding is a known process of forming plastics and integrally molding is not.  Thus, Nordt is apposite to the instant application and not relevant.  
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        19 October 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731